MEMORANDUM OPINION
                                           No. 04-11-00004-CR

                                        Michael L. JEFFERSON,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007CR3774
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: February 16, 2011

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea

bargain, and the punishment assessed did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant; therefore, the trial court’s certification accurately

reflects that the underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule

25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed if a
                                                                                   04-11-00004-CR


certification that shows the defendant has a right of appeal has not been made part of the record

under these rules.” TEX. R. APP. P. 25.2(d). Because the trial court’s certification does not show

that the appellant has a right of appeal, rule 25.2(d) requires this court to dismiss this appeal.

Accordingly, the appeal is dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-